Exhibit 10.1

 



Execution Version



 



CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is made
as of this 12th day of February, 2019, by and among iPass Inc., a Delaware
corporation (“Parent”), iPass IP LLC, a Delaware limited liability company
(“iPass SPV” and, together with Parent, each a “Borrower” and collectively, the
“Borrowers”), Fortress Credit Corp., a Delaware corporation (“Fortress”), FIP
UST LP, a Delaware limited partnership (“FIP”), and DBD Credit Funding LLC, a
Delaware limited liability company (“DBD”, and together with Fortress, FIP and
any of their respective affiliates that are lenders under the Credit Agreement
(as defined below), individually or collectively, as the context may require,
“Lender”).

 

RECITALS

 

A.       The Borrowers and Lender have entered into that certain Credit
Agreement, dated as of June 14, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which Lender has agreed to make certain advances of
money and to extend certain financial accommodations to the Borrowers in the
amounts and manner set forth in the Credit Agreement. Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

B.       The Borrowers have informed Lender that Parent has entered into that
certain Agreement and Plan of Merger, dated as of November 12, 2018, by and
among Pareteum Corporation (“Pareteum”), TBR, Inc. (“Merger Sub”) and Parent,
pursuant to which Pareteum will acquire all of the equity interests of Parent
and, following such acquisition, Merger Sub will merge with and into Parent
pursuant to Section 251(h) of the Delaware General Corporate Law (such
agreement, the “Merger Agreement” and such transaction, the “CoC Transaction”).

 

 

 

C.       The consummation of the CoC Transaction constitutes a Change of Control
that, absent this Amendment, is an Event of Default under Section 9.11 of the
Credit Agreement (the “CoC Default”).

 

 

 

D.       Borrowers have requested, and Lender has agreed, (a) to consent to the
CoC Transaction and waive the CoC Default and (b) to amend certain provisions of
the Credit Agreement, in each case, in accordance with the terms and subject to
the conditions set forth herein.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lender and the Borrowers
hereby agree as follows:

 

1.            Consent. Subject to the satisfaction of the conditions set forth
in Section 4 below, and in reliance on the representations and warranties
contained in Section 3 below, as of the Amendment No. 1 Effective Date, Lender
hereby consents to the CoC Transaction and waives the CoC Default solely to the
extent the CoC Transaction is consummated on or prior to February 27, 2019. This
limited consent and waiver set forth in this Section 1 is effective solely for
the purposes set forth herein and shall be limited precisely as written and
shall not, except as expressly provided herein, be deemed to (a) be a consent or
waiver to any amendment, waiver or modification of any term or condition of the
Credit Agreement or of any other Loan Document; (b) prejudice any right that
Lender has or may have in the future under or in connection with the Credit
Agreement or any other Loan Document; (c) constitute a consent to, or waiver of,
any past, present or future Default or Event of Default or other violation of
any provisions of the Credit Agreement or any other Loan Documents except as
explicitly set forth herein; (d) create any obligation to forbear from taking
any enforcement action, or to make any further extensions of credit; or (e)
establish a custom or course of dealing among any of the Loan Parties, on the
one hand, or any Lender, on the other hand. For the avoidance of doubt, except
as otherwise agreed in writing by the Lender, the consent and waiver set forth
in this Section 1 shall be of no further force or effect, and shall be
rescinded, on and at all times after February 28, 2019 in the event that the COC
Transaction has not be consummated by February 27, 2019.

 



 

 

 

2.            Amendment to Credit Agreement. Subject to the terms and conditions
of this Amendment, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Credit Agreement is hereby
amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

 

“Amendment No. 1” means that certain Consent and Amendment No. 1 to Credit
Agreement, dated as of February 12, 2019, by and among Parent, iPass SPV and
Lender.

 

“Amendment No. 1 Effective Date” means February 12, 2019 (subject to
satisfaction of the conditions to effectiveness set forth in Section 4 of
Amendment No. 1).”

 

“CoC Transaction” is defined in the definition of “Merger Agreement”.

 

“Existing Warrants” means (i) that certain Common Stock Purchase Warrant, dated
as of June 14, 2018, granted by Parent to FIP UB Investments LP or its assigns
and (ii) that certain Common Stock Purchase Warrant, dated as of June 14, 2018,
granted by Parent to Drawbridge Special Opportunities Fund LP or its assigns.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 12, 2018, by and among Pareteum, TBR, Inc. and Parent pursuant to which
Pareteum will acquire Parent and, following such acquisition, TBR, Inc. will
merge with and into Parent (such transaction, the “CoC Transaction”).

 

“New Warrant” means the Warrant to be granted in connection with the CoC
Transaction, pursuant to which Lender or its Affiliates, as applicable, shall be
entitled to purchase up to 325,000 shares of Pareteum at $2.78 per share in
accordance with the Merger Agreement.

 

“Pareteum” means Pareteum Corporation, a Delaware corporation.

 

“Warrants” means, collectively, the Existing Warrants and the New Warrant.

 

(b)       Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Warrant” in its entirety.

 

(c)       Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Loan Documents” in its entirety and replacing it with the
following:

 

“Loan Documents” means this Agreement, the Disclosure Letter, the Board
Observation Rights Letter, the Notes, the Warrants, the Perfection Certificate,
each Guaranty (as amended or supplemented by any joinders of any Guarantors or
any other Person), the Security Documents (as amended or supplemented by any
joinders of any Loan Parties or any other Person), the Patent Assignment
Agreement, the Patent License Agreement, Amendment No. 1, and any other present
or future agreement by a Loan Party for the benefit of Lender in connection with
this Agreement, all as amended, restated, or otherwise modified.

 



 2 

 

 

(d)       Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Loan Parties” in its entirety and replacing it with the
following:

 

“Loan Parties” means, collectively, (a) Parent, (b) iPass SPV and (c) each
Guarantor (other than Pareteum).

 

(e)       Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:

 

“Maturity Date” means February 27, 2019.

 

(f)       All references to “Warrant” in the Credit Agreement and the Loan
Documents (other than the Existing Warrants) shall be deemed to be a reference
to “Warrants”.

 

3.            Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower, as of the date hereof and the Amendment No. 1 Effective
Date, hereby:

 

(a)       represents and warrants that the representations and warranties of
each Loan Party contained in each Loan Document or in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (provided, that such materiality qualifier shall not be
applicable to those representations and warranties qualified or modified by
materiality in the text thereof) on and as of the Amendment No. 1 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

 

(b)       agrees that nothing herein is intended to impair or limit the
validity, priority or extent of Lender’s security interests in and Liens on the
Collateral. Each Loan Party acknowledges and agrees that the Credit Agreement,
the other Loan Documents and this Amendment constitute the legal, valid and
binding obligation of such Loan Party, and are enforceable against such Loan
Party in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

4.            Conditions to Effectiveness. This Amendment shall become effective
as of February 12, 2019 only if on or prior to such date each of the following
conditions has been satisfied, as determined by Lender in its reasonable
discretion (the “Amendment No. 1 Effective Date”):

 

(a)          Documentation. Lender shall have received, in form and substance
satisfactory to it and its counsel, each of the following duly executed and
delivered:

 

(i)       duly-executed joinder documents from Pareteum to the Guaranty and the
Security Documents;

 

(ii)       from Pareteum, a certificate of its secretary or assistant secretary
dated as of the date hereof, certifying as to: (A) the resolutions of its Board
of Directors then in full force and effect authorizing the execution, delivery
and performance of each Loan Document to be executed by it, a copy of which is
attached thereto; (B) its Organizational Documents, a copies of each is attached
thereto and (C) the incumbency and signatures of those of its officers
authorized to act with respect to the Loan Documents to be executed by it;

 



 3 

 

 

(iii)       with respect to Pareteum, from the Secretary of State (or other
appropriate governmental official) of its jurisdiction of incorporation, a good
standing certificate and certified copy of its certificate of incorporation; and

 

(iv)       such other documents and information as Lender may reasonably
require.

 

(b)          Representations and Warranties. The representations and warranties
of each Loan Party contained in each Loan Document or in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (provided, that such materiality qualifier
shall not be applicable to those representations and warranties qualified or
modified by materiality in the text thereof) on and as of the Amendment No. 1
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date. Lender shall not have
become aware of any new or inconsistent information or other matter which was
not previously disclosed to Lender.

 

(c)          Absence of Default. No Default or Event of Default exists or would
result from this Amendment and no event or circumstance exists that can
reasonably be expected to have a Material Adverse Effect.

 

(d)          No Material Adverse Effect. Both immediately before and after
giving effect to this Amendment, no Material Adverse Effect shall have occurred
or be continuing.

  

(e)          Receipt of Fees. Lender shall have received all fees and expenses
due and payable on or prior to the Amendment No. 1 Effective Date, including,
without limitation, (i) a consent fee for the account of each Lender in the
aggregate amount of $150,000 and (ii) the Lender Expenses.

 

(f)       New Warrants. The Existing Warrants shall have been exchanged for the
New Warrant.

 

5.            Additional Fee. In consideration of the agreements of Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party and Pareteum hereby
agrees that, to the extent the Obligations have not been indefeasibly repaid in
full in cash on or prior to February 28, 2019, the Loan Parties and Pareteum
jointly and severally agree to pay a fully earned, non-refundable fee for the
account of each Lender in the aggregate amount of $200,000 on March 1, 2019.
Once paid, the fees payable hereunder will be deemed fully earned and shall not
be refundable under any circumstances. All such fees will be paid in U.S.
dollars in immediately available funds and shall not be subject to reduction by
way of setoff or counterclaim. All or any portion of the fees received by the
Lenders hereunder may, in such Lender’s sole discretion, be allocated to any
affiliate or managed fund of such Lender or any other Lender or be shared among
such Lender and its affiliates or managed funds.

 



 4 

 

 

6.            Release. In consideration of the agreements of Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge Lender and each of
its respective parents, subsidiaries, affiliates, members, managers,
shareholders, directors, officers and employees, and each of their respective
predecessors, successors, heirs, and assigns (individually and collectively, the
“Released Parties”), of and from any and all actions, causes of action, suits,
debts, disputes, damages, claims, obligations, liabilities, costs, expenses and
demands of any kind whatsoever, at law or in equity, whether matured or
unmatured, liquidated or unliquidated, vested or contingent, choate or inchoate,
known or unknown that the Releasing Parties (or any of them) has against the
Released Parties or any of them (whether directly or indirectly), based in whole
or in part on facts, whether or not now known, existing on or before the date
hereof, that relate to, arise out of or otherwise are in connection with: (i)
any or all of the Loan Documents or transactions contemplated thereby or any
actions or omissions in connection therewith or (ii) any aspect of the dealings
or relationships between or among any Loan Party, on the one hand, and any or
all of the Released Parties, on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof,
in each case, based in whole or in part on facts, whether or not now known,
existing before the Amendment No. 1 Effective Date. Each Loan Party acknowledges
that the foregoing release is a material inducement to each Lender’s decision to
enter into this Amendment and agree to the modifications contemplated hereunder,
and has been relied upon by Lender in connection therewith.

 

7.            No Waiver or Novation. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Lender, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Loan Documents or any of Lender’s rights and remedies in respect of
such Defaults or Events of Default. This Amendment (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

8.            Affirmation. Except as specifically amended pursuant to the terms
hereof, each Loan Party hereby acknowledges and agrees that the Credit Agreement
and all other Loan Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Loan Party. Each Loan Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Loan Documents, notwithstanding any prior course
of conduct, waivers, releases or other actions or inactions on any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.

 

9.            Miscellaneous.

 

(a)       Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended above, the Credit Agreement, and all other Loan
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.

 

(b)       Incorporation of Credit Agreement Provisions. The provisions contained
in Section 12.01 (Governing Law; Submission to Jurisdiction); Section 12.02
(Jury Trial Waiver); Section 12.03 (Additional Waivers in the Event of
Enforcement), Section 13.01 (Successors and Assigns) and Section 13.02 (Costs
and Expenses; Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety,
mutatis mutandis, and the parties hereto agree to such terms.

 



 5 

 

 

(c)       Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original and all taken together, constitute
one Agreement.

 

(e)       Entire Agreement. This Amendment represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.

 

(f)        Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 6 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment as of the day and year first hereinabove set forth.

 

 

LENDER:

      FORTRESS CREDIT CORP.           By /s/ Constantine M. Dakolias   Name:
Constantine M. Dakolias   Title: President           FIP UST LP       By: FIP
FUND I GP LLC, its general partner           By /s/ Constantine M. Dakolias  
Name: Constantine M. Dakolias   Title: President       DBD CREDIT FUNDING LLC  
        By /s/ Constantine M. Dakolias   Name: Constantine M. Dakolias   Title:
President

 

 

 

 



[Signature Page to Consent and Amendment No. 1]





 

 

  

BORROWERS:

IPASS INC.

 

 

By: /s/ Gary Griffiths                                                      



Name: Gary Griffiths                                                       



Title: President and Chief Executive Officer

 

 

IPASS IP LLC

 

 

By: Gary Griffiths                                                            



Name: Gary Griffiths                                                       



Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Amendment No. 1]

 

 

 

ACKNOWLEDGED BY:

PARETEUM CORPORATION

 

 

By: /s/ Robert H. Turner
Name: Robert H. Turner
Title: Executive Chairman and Principal Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Amendment No. 1]



 

